AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts

             UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                    V.


                         GREGORYABBOTT                                           Case Number: 1:           19 CR 10117       -   1     -   IT

                                                                                 USM Number:             86702-054

                                                                                   Daniel L. Stein
                                                                                 Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)             1

• pleaded nolo contendere to count(s)
  which was accepted by the court.
• was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended           Count

18 U.S.C. §§ 1349,               Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud                 11/18/18               1

 1341, and 1346




       The defendant is sentenced as provided in pages 2 through                         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

• The defendant has beenfound not guiltyon count(s)
• Count(s)                                               •   is   •   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attomey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, andspecial assessments imposed by thisjudgment arefullypaid. If ordered to payrestitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          10/6/2019
                                                                         Date oflmposition of Judgment




                                                                         Stature of Judge

                                                                                  The Honorable Indira Talwani
                                                                                  U.S. District Judge
                                                                         Name and Title of Judge




                                                                         Date
AO 245B (Rev. 11/16) Judgment in Crimnal Case
                         Sheet 2 — Imnnsonment

                                                                                                        Judgment — Page       of
 DEFENDANT: GREGORY ABBOTT
 CASE NUMBER:                1: 19 CR 10117            - 1      - IT


                                                                IMPRISONMENT

            Thedefendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:            1     month(s)




    0 Thecourtmakesthe f|)l owing recommendationsto theBureauofPrisons:
  The Court recommends Defendant be designated to a facility commensurate with his security level within 200 miles of
  Otisville, NY.


    •    Thedefendant is rems inded to thecustody of the United States Marshal.

    •    The defendant shall s irrender to the United States Marshal for this district:

         •      at                                 •     a.m.     •    p.m.    on
         •      as notified by the United States Marshal.

    0 The defendant shall surrender for service ofsentence at the institution designated bythe Bureau of Prisons:
            0   before 2 p.m. on        1/3/2020

         •      as notified by the United States Marshal.
         •      as notified by thi;Probationor PretrialServicesOffice.


                                                                       RETURN

I have executed this judgment as follows




         Defendant delivered       on                                                       to


                                                       , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL



                                                                              By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                       Sheet 3—Supervised Release
                                                                                                       Judgment—^Paee   3     of
DEFENDANT: GREGORY ABBOTT
CASE NUMBER:             1; 19 CR 10117              1      - IT
                                                         SUPERVISED RELEASE

upon release fromimprisonment, you will be on supervised release for a termof;                           1 year(s)




                                                    MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawfuljy possess acontrolled substance.
        You must refrain from ^ny unlawful use ofacontrolled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at lepttwo periodic drug tests thereafter, as determined by the court.
               ^ The aboveorugtestingcondition is suspended, basedon the court'sdetermination that you
                  pose a low nsk of future substance abuse, (check ifapplicable)
4.       0 Youmust cooperate in thecollection of DNA as directed by theprobation officer, (check ifapplicable)
5.       • You must comply iwith the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
            directed by theprobation officer, theBureau of Prisons, or any state sexoffender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
         • You mustparticipite in an approvedprogramfor domesticviolence, (check ifapplicable)


You must comply with the standardconditionsthat have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)    Judgment ii   a Criminal Case
                       Sheet 3A —     Supervised Release
                                                                                               Judgment—^Page                of
DEFENDANT;             GREGORY ABBOTT
CASE NUMBER:                1: 19 CR 10117                 1   - IT


                                          STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements inyour conduct and condition.
1.    You must report tothe probation office inthe federal judicial district where you are authorized toreside within 72 hours ofyour
      release from imprisonment, unless theprobation officer instructs youto report to a different probation office or ivithin a different time
      frame.
      After initially reporting tp the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to theprobation officer, andyou must report to theprobation officer as instructed.
      You must not knowingl^eave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
      You must answer truthfijlly the questions asked by your probation officer.
      You must live at aplace!approved by the probation officer. Ifyou plan to change where you live or anything about your living
      arrangements (such as thepeople you live with), youmust notify theprobation officer at least 10days before thechange. If notifying
      the probation officer inadvance isnot possible due tounanticipated circumstances, you must notify the probation officer within 72
      hours ofbecoming awatje ofachange or expected change.
      You must allow the probation officer to visit you atany time atyour home orelsewhere, and you must permit the probation officer to
      take any items prohibited bythe conditions of your supervision that heor she observes inplain view.
7.    You must work full time (atleast 30hours perweek) ata lawful type ofemployment, unless the probation officer excuses you from
      doing so. Ifyou donot have full-time employment you must tryto find full-time employment, unless the probation officer excuses
      you from doing so. Ifyciu plan tochange where you work oranything about your work (such asyour position oryour job
      responsibilities), you mjstnotify theprobation officer at least 10days before thechange. If notifying theprobation officer at least 10
      days inadvance is notpossible due tounanticipated circumstances, you must notify theprobation officer within 72hours of
      becoming aware ofachange or expected change.
      You must not communicate or interact with someone you know isengaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9.    If you arearrested or questioned by a lawenforcement officer, you must notify theprobation officer within 72 hours.
10.   You must not own, po^ess, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, thespecific purpose of causing bodily injury or death to another person such as nunchakus ortasers).
11.   Youmust notact or make any agreement witha lawenforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   Ifthe probation officer determines that you pose a risk toanother person (including anorganization), the probation officer may
      require you tonotify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirmth£ t you have notifiedthe person aboutthe risk.
13.   You must follow the irstructions of theprobation officer related to theconditions of supervision.



U.S. Probation Offi|e Use Only
AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
AO 245B(Rcv. 11/16)   Judgmentin a   Criminal Case
                      Sheet 3D —   Supervised Release
                                                                                                     Judgment—^Page        of
DEFENDANT: C3REG0RV                ABBOTT
CASE NUMBER: 1-                    CR 10117             - 1    -IT


                                          SPECIAL CONDITIONS OF SUPERVISION
   1. You must pay the balaipce ofany fine              or restitution imposed according toa court-ordered repayment schedule.
   2. You are prohibited frorn incurring newcredit charges or opening additional lines ofcredit without the approval ofthe
   Probation Office while aiw financial obligations remain outstanding.
   3. You must provide the j^robation Office access to any requested financial information, which may be shared with the
   Financial Litigation Unit qfthe U.S. Attorney's Office while any financial obligations remain outstanding.
   4. You mustcomplete 250 hours of community service at an agency approved bythe Probation Office that directly serves
   students or their families
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page
DEFENDANT: GREGORY ABBOTT
 CASE NUMBER:              1- 19 CR 10117              - 1         - IT
                                               CRIMINAL MONETARY PENALTIES

      The defendant mustpay the total criminal monetarypenalties under the schedule of paymentson Sheet 6.

                       Assessment                  JVTA Assessment*                    Fine                      Restitution
TOTALS             $ 100.00                    5                                   $ 45,000.00


•     The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


•     The defendant must make restitution (including community restitution) to the following payees in theamount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                          Total Loss**              Restitution Ordered          Priority or Percentage




 TOTALS                                                                                    0.00    $




 •     Restitutionamountordered pursuant to plea agreement $

 •     The defendant must pay interest on restitution and a fine of more than $2,500, unless therestitution or fine ispaid infull before the
       fifteenth dayafter the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet6 maybe subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 Q     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       •    the interest requirement is waived for the         •       fine   •   restitution.

       •    the interest requirement for the       •    fine       •     restitution is modified as follows;

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amountoflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgmentin a Criminal Case
                       Sheet 6—Scljedule ofPayments
                                                                                                             Judgment — Page            of
DEFENDANT: GREGORY ABBOTT
CASE NUMBER:  1: 19 CR 10117                            - 1     - IT


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant' s abilityto pay, payment of the total criminal monetary penalties is due as follows:

A     0    Lump sum payment 9f$           100.00                due immediately,balance due

           •     not later than                                     ,or
           0     in accordance with •        C,     •    D,    •     E, or     or F below; or

B     •    Payment tobegin immediately (may becombined with                  DC,        • D,or       • F below); or

C     •    Payment in equal                       (e.g., weekly, monthly,quarterly) installments of $                            over a period of
                        (e.g..n\ionths oryears), to commence                       (e.g., 30 or 60days) after the date of this judgment; or

D     •    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                         (e.g., Months oryears), to commence                          (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

      •    Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The courtwill set the payment plan basedon an assessment of the defendant's abilityto pay at that time; or

F     0    Special instructions regarding the paymentof criminal monetarypenalties:
            Payment to be m ade within 30 days unless Defendantseeks, and the court approves, a repayment schedule.




Unlessthe court has expressly jrdered ptherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. Ml criminalmonetarypenalties, except those payments made through the Federal Bureau of Prisons' Inmate
FinancialResponsibility Prog ram, are made to the clerk of the court.

Thedefendant shall receive credit forallpayments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defe i dant Names and Case Numbers (including defendant number). Total Amount,Joint and Several Amount,
      and corresponding paye ;, if appropriate.




•     The defendantshall pa> the cost of prosecution,

•     The defendantshall paj the following court cost(s):

•     The defendant shall for feit the defendant's interest inthe following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fineprincipal, (5) fine
interest, (6) community resti ution, (7) JVTAassessment, (8)penalties, and (9) costs, including cost of prosecution and courtcosts.
